Citation Nr: 0012688	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a vision 
disability.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for lymphadenitis.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for headaches.

7.  Entitlement to an increased rating for eczematoid 
dermatitis, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

The veteran's claims were remanded by the Board for further 
development in January 1998.  

The veteran submitted a statement in January 1999 in which he 
withdrew his claim for a permanent and total rating for 
pension purposes.  Accordingly, that claim is no longer 
before the Board.
 
In September 1999 the veteran submitted a letter to the Board 
indicating that he did not wish to have a hearing before the 
Board and requested that the Board consider his case on the 
evidence of record.



FINDINGS OF FACT

1.  The veteran's claims for service connection for a 
psychiatric disorder, for a vision disability, for a stomach 
disorder, for lymphadenitis, for skin cancer, and for 
headaches are not plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for eczematoid dermatitis has been obtained by the RO.  
 
3.  The veteran has eczematoid dermatitis that is severe in 
nature.

4.  The veteran works full time as a machinist and since 1976 
his skin disability has not resulted in frequent 
hospitalization.


CONCLUSIONS OF LAW

1.  The claims for service connection for a psychiatric 
disorder, for a vision disability, for a stomach disorder, 
for lymphadenitis, for skin cancer, and for headaches are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased rating for eczematoid 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).

Service connection may be granted on a presumptive basis for 
specified diseases associated with exposure to certain 
herbicide agents.  38 C.F.R. § 1116 (West 1991); 38 C.F.R. 
§ 3.309(e) (1999).

The veteran seeks service connection for a psychiatric 
disorder, for a vision disability, for a stomach disorder, 
for lymphadenitis, for skin cancer, and for headaches.  The 
veteran has claimed that all of these disabilities are due to 
exposure to Agent Orange during service.  The veteran's 
representative has also claimed that the veteran has a 
psychiatric disorder that is aggravated by the veteran's 
service-connected skin disability.  The veteran's 
representative has further claimed that the veteran 
experiences post-traumatic stress disorder due to his service 
in Vietnam.

The service medical records do not show that the veteran 
experienced a psychiatric disorder, a vision disability, a 
stomach disorder, lymphadenitis, skin cancer or a chronic 
headache disability during service.

A.  Psychiatric

In November 1977 the veteran was afforded a VA psychiatric 
examination.  The VA examiner indicated that the veteran did 
not have any mental disorder.  On Agent Orange Registry 
examination in May 1983 the veteran reported that he had been 
nervous, disoriented and confused since returning from 
Vietnam.  A November 1993 private medical record reveals that 
the veteran had been laid off from his job and that he 
experienced much stress.  In January 1994, he complained of 
much stress when the diagnoses included anxiety.  On VA 
general medical examination in November 1996 the examiner 
noted that psychiatric and personality examinations were 
grossly normal. 

Except for a finding of anxiety due to the loss of 
employment in January 1994, the post service medical records 
are silent to any diagnoses related to a psychiatric 
disability.  It is not clear from the record that the 
veteran has a current psychiatric disability.  However, even 
if it is assumed that the veteran does have a psychiatric 
disability, characterized by anxiety, as diagnosed in 
January 1994, there is no indication that the anxiety is 
related to service.  There is no medical evidence indicating 
that the veteran has a current psychiatric disability due 
to, or aggravated by, his service-connected skin disability.  
The Board notes that anxiety is not one of the diseases for 
which presumptive service connection is for application for 
those veterans who were exposed to herbicides.  38 C.F.R. 
§ 3.309(e).  The Board further notes that the veteran has 
never received a diagnosis of post-traumatic stress 
disorder.  While the veteran believes that he has a 
psychiatric disorder due to service, as a layperson he is 
not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Since the medical 
evidence does not reveal that the veteran has a current 
psychiatric disorder that is related to service on a direct 
basis, on a secondary basis, or on a presumptive basis, the 
veteran has not submitted evidence of a well grounded claim 
for entitlement to service connection for a psychiatric 
disorder, and his appeal must be denied.

B.  Vision, Stomach, Lymphadenitis, Skin Cancer, and Headache 
Disabilities

On VA Agent Orange Registry examination in May 1983 the 
veteran reported occasional inflammation of the eyes.  On VA 
examination in November 1996, external examination of the 
eyes was normal.  The veteran's pupils were equally round and 
reactive to light.  Extraocular movements were intact.  
Visual fields were full.  None of the medical evidence of 
record reveals the veteran has any disability of the eyes.

In July 1992 the veteran complained of indigestion and 
epigastric distress.  The complaints were attributed to 
sludge in the veteran's gallbladder.  None of the medical 
evidence of record, including the November 1996 VA general 
medical examination, has revealed the veteran to have a 
stomach disability.

On Agent Orange Registry examination in May 1983 the veteran 
reported that he had experienced swelling of the lymph glands 
for the previous four years.  The veteran stated that the 
glands frequently became infected and were treated by 
antibiotic therapy.  Private outpatient medical records dated 
in April 1983 and January 1984 included diagnoses of 
lymphadenitis.  The medical evidence since that time has been 
silent to any lymph gland complaints or disability.  On VA 
general medical examination in November 1996 the examiner 
found no lymphadenopathy.  The examiner noted that the 
veteran had had secondary infections of his dermatitis in the 
past but it was unclear if those had been lymphatic 
infections or vascular infections.  The medical evidence of 
record does not indicate that the veteran currently 
experiences lymphadenitis.

The veteran's extensive medical records contain no mention of 
skin cancer.

The veteran's medical records do show complaints of headaches 
in February 1976, October 1976, and June 1986.  No diagnoses 
related to headaches were made at those times.  The remainder 
of the post service medical records, including a November 
1996 general medical examination report are silent to any 
complaints or diagnoses related to headaches.  The medical 
evidence does not show that the veteran has a current chronic 
headache disability.

While the veteran maintains that he experiences a vision 
disability, a stomach disorder, lymphadenitis, skin cancer 
and a headache disability due to service, including as a 
result of Agent Orange, as a layperson he is not competent to 
render a medical opinion.  See Espiritu. 

The medical evidence of record fails to show that the veteran 
currently experiences a vision disability, a stomach 
disorder, lymphadenitis, skin cancer, or a headache 
disability.  Without a current disease or disability, the 
presumptive provisions of 38 C.F.R. § 3.309(e) for diseases 
associated with exposure to herbicides are not for 
application.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau.  Since the record 
contains no competent evidence that veteran currently has any 
of these disabilities, his claims for service connection for 
a vision disability, for a stomach disorder, for 
lymphadenitis, for skin cancer, and for headaches are not 
well grounded and the appeals based thereon must be denied.


II.  Increased Rating - Eczematoid Dermatitis

Initially, the Board notes that the veteran's claim for an 
increased rating for eczematoid dermatitis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Further, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to eczematoid dermatitis, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran asserts that he is entitled to a rating in excess 
of 50 percent for eczematoid dermatitis.  The service medical 
records reveal treatment for a skin disability.  By rating 
action in December 1968, the veteran was granted service 
connection and a 10 percent rating for eczematoid dermatitis.  
The veteran's disability rating for eczematoid dermatitis was 
increased to 30 percent effective from September 1973.  From 
October 1970 to October 1976 the veteran was granted 
temporary total ratings due to hospitalization for his skin 
disability on five occasions.

The veteran's reopened claim for an increased rating for his 
skin disability was received in October 1994.  By rating 
action in February 1997 the veteran was granted a 50 percent 
rating for his skin disability effective from September 1994.

On VA examination in November 1994 the veteran had skin 
lesions on the left upper extremity, both lower extremities, 
the back, and the buttocks.  The veteran had erythematous 
thickening and cracking of the skin.  The lesions were 
typical of advanced eczematoid dermatitis.  The veteran was 
noted to have some thickening and elasticity of the normal 
skin on the forearms that might represent sites of previous 
lesions.  The diagnosis was widespread eczematoid dermatitis.

VA outpatient treatment records dated from November 1992 to 
November 1996 show treatment for dermatitis.

The veteran was afforded a VA dermatological examination in 
November 1996.  The examiner noted that the veteran's 
dermatitis had persisted since 1966.  It had never resolved, 
at times it was worse than other times.  It was noted that 
exacerbation of the dermatitis on the hands might be related 
to his work with his hands.  The veteran reported that he 
worked as a machinist and occasionally used irritating 
substances with his hands.  On examination the veteran had 
multiple skin lesions consisting of scaly erythematous 
papular lesions some of which were up to four cm in diameter.  
The lesions were pruritic by report.  They were occasionally 
painful, particularly when open.  Some of the lesions were 
weeping a clear fluid, which the veteran reported was a 
normal state.  There appeared to be more lesions on his lower 
extremities and his hands than on his trunk, although there 
were lesions on his posterior scalp, neck, back, trunk, upper 
extremities, lower extremities, genital area, and buttocks.  
There were also lesions on the palms of his hands and the 
soles of his feet.  The veteran's hands revealed thickened 
skin with multiple raised scaly erythematous crusty lesions, 
some of which were oozing small amounts of clear fluid.  None 
appeared superficially secondarily infected at that time.  
There were several cracks in the veteran's skin.  Some of the 
cracks had very thickened borders consistent with chronic 
cracks in the skin.  The veteran demonstrated no nervous 
manifestations or abnormalities.  The diagnosis was 
infectious eczematoid dermatitis.  The examiner noted that 
the dermatitis was severe and disabling to the veteran in 
that there was a moderate decrease in his ability to use his 
hands for physical labor.

When given a VA general medical examination in November 1996, 
the veteran was noted to have been employed as a machinist 
since July 1995.

On VA examination in March 1997 the veteran was noted to be 
on a number of medications for his skin problem including 
cortisone creams and antibiotics.  Examination revealed a few 
scattered aging hyperpigmented areas on the scalp.  Lesions 
scattered elsewhere were all similar.  They consisted of 
maculopapular areas showing some scaling.  The lesions were 
located on the elbows, lower back, buttocks, thighs, ankles, 
feet, and hands.  The diagnosis was eczematoid dermatitis 
involving multiple areas.

The Ratings Schedule provides for a 50 percent rating for 
eczema when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
eczema is exceptionally repugnant.  The veteran's current 50 
percent rating for eczematoid dermatitis is the maximum 
rating available for eczema.  The Board has considered the 
other Diagnostic Codes relating to scars however, none of the 
Diagnostic Codes provides for a rating in excess of 50 
percent.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804.  Diagnostic Code 7805 does provide for rating scars 
based on limitation of function of the part affected.  While 
the November 1996 VA examiner did note that the veteran 
experienced moderate decrease in the ability to use his hands 
for physical labor, the record shows that the veteran is 
fully employed as a machinist and does not indicate that the 
veteran experiences disability of the hands resulting in more 
than 50 percent disability.

The veteran's claim was referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) in November 1998.  
The Director of the VA Compensation and Pension Service 
determined that the veteran did not meet the criteria for an 
increased rating for his skin disability on an extra-
schedular basis.  The Board notes that the veteran has not 
required any hospitalization for his skin disability for many 
years prior to his current, 1994, claim.  While the veteran 
was unemployed for a period prior to July 1995, the record 
reveals that the veteran lost his job due to general layoffs 
and not due to any disability.  A November 1996 VA doctor has 
stated that the veteran's skin disability resulted in a 
moderate decrease in the veteran's ability to use his hands 
for physical labor.  However, the record reveals that the 
veteran is currently fully employed as a machinist.  Since 
this case does not present such an exceptional or unusual 
disability picture such as marked interference with 
employment or frequent periods of hospitalization, and since 
there is no indication that the veteran's individual 
industrial impairment from the eczematoid dermatitis would be 
in excess of that contemplated by the currently assigned 
evaluation of 50 percent, the Board finds that an extra-
schedular rating is not in order for the veteran's skin 
disability.  Accordingly, an increased rating for the 
veteran's eczematoid dermatitis is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
for vision problems, for a stomach disorder, for 
lymphadenitis, for skin cancer, and for headaches is denied.

Entitlement for an increased rating for eczematoid dermatitis 
is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

